Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04               Desc: Main
                         Document Page 1 of 27



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF PUERTO RICO

                                                         CASE NO. 17-03532 ESL
IN RE:
                                                         CHAPTER 7
ANGEL LUIS CLAUDIO DIAZ

DEBTOR
___________________________________

BANCO POPULAR DE PUERTO RICO                             ADV. PROC. NO. 19-00430

PLAINTIFF

V.

ANGEL LUIS CLAUDIO DIAZ
WIGBERTO LUGO MENDER (Trustee)

DEFENDANT


         DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

TO THE HONORABLE COURT:

       COMES NOW, ANGEL LUIS CLAUDIO DIAZ, the Defendant/Debtor in the

above captioned case, through his undersigned attorney, very respectfully states and

prays as follows:

I. Introduction

       1. On October 02, 2019, Banco Popular de Puerto Rico (the Plaintiff) filed a

Complaint (Docket No. 1) seeking a declaratory judgment on the validity of a mortgage lien

on the Defendant’s residential real property, the creditor’s right to foreclose real property

and a declaration on non-dischargeability of action against real property, in the above

captioned adversary proceeding.
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04                  Desc: Main
                         Document Page 2 of 27



                                               2

       2. On November 25, 2019, Angel Luis Claudio Diaz (the Defendant/Debtor) filed his

Answer to the Complaint alleging that for the purposes of the Debtor’s Chapter 7

bankruptcy case, the Plaintiff’s claim is classified as an unsecured claim since as of the date

of the filing of the bankruptcy petition Plaintiff did not have a perfected mortgage lien on

the Debtor’s residential real property, that being an unsecured claim the same was

discharged, and that any further post-discharge actions by the Plaintiff to perfect its security

is a violation of the discharge injunction.

       3. On April 30, 2021, the Parties hereto appeared, through Counsel, at a Pre-Trial

Hearing and the Court granted the parties 30 days to file motions for summary judgment,

allowing 30 days thereafter for replies. ORDER, Docket No. 47, in the above captioned

adversary proceeding.

       4. Under Rule 56(a) of the Federal Rules of Civil Procedure adopted by reference by

Rule 7056 of the Federal Rules of Bankruptcy Procedure the Defendant/Debtor moves the

Court for Summary Judgment requesting the Court to deny the present Complaint, declare

that the Plaintiff’s claim is an unsecured claim that was discharged in the Defendant’s

bankruptcy case and declare that Plaintiff’s post-discharge actions violate the discharge

injunction, in the above captioned proceeding.

II. Plaintiff’s Statement of Material Uncontested Facts.

       5. On August 18, 2005, Debtor, Angel Luis Claudio Diaz, acquired ownership of a

property for the price of $35,0000.00 as per the Vesting Deed. See Joint PreTrial Report,

II. Statement of Uncontested Facts, Paragraph 1, page 10, Docket No. 45.
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04             Desc: Main
                         Document Page 3 of 27



                                            3

      6. The legal description of the property acquired by Debtor is:

          RUSTIC: SAN SALVADOR WARD in Caguas. Plot: 3. Surface Area: 1,488 Square
          Meters. Boundaries: North, at a distance of 76.6893 meters, according to the
          plan with the Estate of Felipe Flores. On the South, with a road dedicated to
          Public Use, with a distance of 79.5919 meters. On the East, with the remainder of
          the main land plot, with a distance of 57.6532 meters. On the West, with
          Property number 2, at a distance of 51,0808 meters. Located in San Salvador
          Ward. It is a segregation of Lot 25100 at Page 266 of Volume 770 in Caguas,
          approved by Plan number 2386.

See Joint PreTrial Report, II. Statement of Uncontested Facts, Paragraph 2, pages 10-11,

Docket No. 45.

      7. The Property was identified with the number 52,829 and recorded in Page 160,

Volume 1552 of the Puerto Rico Registry of the Property, Caguas I. See Joint PreTrial

Report, II. Statement of Uncontested Facts, Paragraph 3, page 11, Docket No. 45.

      8. The Vesting Deed was recorded as abbreviated entry no. 2 of Property number

52,829 in the Puerto Rico Registry of the Property, Caguas I. The recordation was made

pursuant to the Law to Streamline Property Registration of the year 2010(1). See Joint

PreTrial Report, II. Statement of Uncontested Facts, Paragraph 4, Page 11, Docket No. 45.

      9. On August 18, 2005, Debtor obtained a loan from Doral Financial Corporation

d/b/a HF Mortgage Bankers (the “Original Lender”) in the amount of $94,833.00 with a

yearly interest of 6.95%. See Joint PreTrial Report, II. Statement of Uncontested Facts,

Paragraph 5, page 11, Docket No. 45.

      10. To guarantee payment of the amount owed, Debtor constituted a mortgage over

the Property through the Mortgage Deed No. 135 before Notary Public Diomary Laboy

Rivera. See Joint PreTrial Report, II. Statement of Uncontested Facts, Paragraph 6, page

11, Docket No. 45.
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04              Desc: Main
                         Document Page 4 of 27



                                             4

       11. Mortgage Deed No. 135 was recorded as abbreviated entry no. 3 of Property No.

52829, in the Puerto Rico Registry of the Property, Caguas I. The recordation was made

pursuant to the Law to Streamline Property Registration of the year 2010. See Joint

PreTrial Report, II. Statement of Uncontested Facts, Paragraph 7, page 11, Docket No. 45.

       12. On August 3, 2006, the Original Lender modified Mortgage Deed No. 135

pursuant to the terms and conditions described in Public Deed No. 21, executed before

Notary Public Félix Y. Bravo Rosario. Specifically, the parties agreed to modify the monthly

installments payments of the mortgage note as well as to extend its maturity date. See Joint

PreTrial Report, II. Statement of Uncontested Facts, Paragraph 8, page 12, Docket No. 45.

       13. Public Deed No. 21 was recorded as abbreviated entry no. 4 of Property No.

52829 in the Puerto Rico Registry of the Property, Caguas I. The recordation was made

pursuant to the Law to Streamline Property Registration of the year 2010, See Joint

PreTrial Report, II. Statement of Uncontested Facts, Paragraph 9, page 12, Docket No. 45.

       14. On May 28, 2009, the Original Lender released Mortgage Deed No. 135 by

means of Public Deed No. 1201, executed before Notary Public Luis A. Archilla Díaz. See

Joint PreTrial Report, II. Statement of Uncontested Facts, Paragraph 10, page 12, Docket

No. 45.

       15. Public Deed No. 1201 was recorded as abbreviated entry no. 5 of Property No.

52,829 at the Puerto Rico Registry of the Property, Caguas I. The recordation was made

pursuant to the Law to Streamline Property Registration of the year 2010. See Joint

PreTrial Report, II. Statement of Uncontested Facts, Paragraph 11, page 12, Docket No. 45.
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04             Desc: Main
                         Document Page 5 of 27



                                            5

       16. On November 25, 2008, Debtor and Co-debtors, Angel Claudio De Jesus

and Estebania Díaz Diaz (jointly referred to as “the Co-debtors”) obtained a loan

from Doral Mortgage, LLC (“Lender”) in the amount of $111,568.00 with a yearly interest

of 5 1/2%. See Joint PreTrial Report, II. Statement of Uncontested Facts, Paragraph 12,

page 12, Docket No. 45.

       17. On November 25, 2008, to evidence the amount owed to the Lender, both Debtor

and Co-debtors executed a Mortgage Note payable to Doral Mortgage, LLC or to its holder

under Affidavit No. 3779 of Notary Public Luis E. Mejías Rivera. See Joint PreTrial Report,

II. Statement of Uncontested Facts, Paragraph 13, page 12, Docket No. 45.

       18. The above described $111,568.00 mortgage note was to be guaranteed with a

Mortgage Deed Number 729 dated November 25, 2008, executed before Notary Public Luis

E. Mejias Rivera. See Joint PreTrial Report, II. Statement of Uncontested Facts, Paragraph

14, page 13, Docket No. 45.

       19. On December 23, 2008, the aforementioned Mortgage Deed Number 729 was

filed (“presentada”) at the Puerto Rico Property Registry, Caguas Section, at asiento 263

diario 1145, personally filed (“presentada”) by a Gerardo Ayala Serrano, at 9:50AM. See

Joint PreTrial Report, II. Statement of Uncontested Facts, Paragraph 16, page 13, Docket

No. 45.

       20. Pursuant to the entry note (“asiento 263 diario 1145”) made by the Property

Registry concerning the filing (“presentación”) of the Mortgage Deed Number 729, the same

was filed (“presentada”) for recordation of a mortgage lien on Property Number 52,552.

See Title Search Study by Luz Castro Colon, Dated September 1st, 2017, attached as Exhibit

“3”.
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04                 Desc: Main
                         Document Page 6 of 27



                                              6

       21. The Mortgage Deed Number 729 was eventually recorded at the Property

Registry of Caguas, encumbering Property Number 52,552, a real property located at La

Serrania Development Lot 64 D, pertaining to Israel Alvarez Rodriguez and Maria D.

 Camacho Velazquez. See Title Search Study by Luz Castro Colon, Dated September 1st,

2017, attached as Exhibit “3”.

       22. As of May 19, 2019, the date of the filing of the Defendant/Debtor’s above

captioned Chapter 7 bankruptcy case, the Mortgage Deed Number 729 did not appear as a

mortgage lien on the Property (Number 52,829). See Title Search Study by Luz Castro

Colon, Dated May 19, 2017, attached as Exhibit “1”.

       23. The Defendant/Debtor listed BPPR as an unsecured claim and all pertinent

information submitted with the Chapter 7 Petition, Schedules, Means Test, Statement of

Financial Affairs, correctly related the information resulting from the Property Registry as

to his real property and creditors. See Chapter 7 Voluntary Petition for Individual,

Schedules D/E, F, Debtor’s Statement of Intention, Current Monthly Income and Means

Test Calculation and Statement of Financial Affairs, Docket No. 01, Bankruptcy Case No.

17-03552 ESL7.

       24. During the life of the Chapter 7 case, on July 18, 2017, Plaintiff filed a 362

Motion for Relief From Stay, alleging that its allegedly secured loan was not being paid,

thus, requesting the Court for the lifting of the automatic stay in order to pursue its alleged

collateral. See Motion for Relief From Stay Under 362, Docket No. 10, Bankruptcy Case

No. 17-03552 ESL7.

       25. Attached to its 362 motion is a Title Report (“Estudio de Titulo”) procured by

Plaintiff’s bankruptcy case Counsel Bermudez Diaz & Sanchez LLP, dated August 18, 2017,
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04              Desc: Main
                         Document Page 7 of 27



                                            7

issued by Eagle Title and Other Services, Inc., which states that mortgage deed number 729

was neither filed nor recorded on the Property. See Motion for Relief From Stay Under

362, Docket No. 10, Bankruptcy Case No. 17-03552 ESL7.

      26. On August 15, 2017, the Court denied Plaintiff’s motion for relief from the

automatic stay. See ORDER, Docket No. 24, Bankruptcy Case No. 17-03552 ESL7.

      27. On November 07, 2017, the Court entered a Discharge Order in favor of the

Defendant/Debtor. See Discharge of Debtor, Docket No. 26, Bankruptcy Case No. 17-

03552 ESL7.

      28. The Discharge Order entered by the Court in the Defendant’s bankruptcy case,

granted the Defendant/Debtor a discharge of all his debts, specifically, a discharge of

Plaintiff’s unsecured claim. See Discharge of Debtor, Docket No. 26, Bankruptcy Case No.

17-03552 ESL7.

      29. After the order of discharge was entered by the Bankruptcy Court in favor of the

Debtor, Plaintiff procured from the Property Registry and the Property Registrar withdrew

from property number 52,552 (the Serrania Development property) the mortgage deed

number 729 and that the same was recorded against the Property. See Joint PreTrial

Report, II. Statement of Uncontested Facts, Paragraph 27, at Docket No. 45, Adv. Proc. 19-

00430.

      30. Plaintiff procured the post-discharge recordation at the property Registry of deed

number 729 on the Property on the grounds that since mortgage deed number 729 had been

recorded under Law #216 of December 27, 2010, a law created to speed up the pending

documents at the Registry, and the recordation of deed number 729 on property 52,552 was

an “error”, the Law allows the Property Registrar to handle this type of “errors” by
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04                 Desc: Main
                         Document Page 8 of 27



                                              8

internally correcting or rectifying the same. See Answer to Complaint, Affirmative

Defenses, Paragraphs 8 and 9, at Docket No. 22, Adv. Proc. 19-00430.

       31. The “rectification procedure” performed by the property Registry concerning

deed number 729 is null and void on the grounds the Law allows said type of “rectifications”

within a limited time after the “error” of recordation was made. Secondly, if the correction

to be performed by the Registry could affect any party, prior to making the “rectification” of

the alleged “error” the Registry had to give notice to all parties involved in order to comply

with “due process”, especially in a situation where property rights are involved and/or move

for a judicial resolution ordering the rectification. See Answer to Complaint, Affirmative

Defenses, Paragraphs 8 and 9, at Docket No. 22, Adv. Proc. 19-00430.

       32. The recordation of mortgage deed number 729 on property number 52,552 (not

on the Property) which recordation was performed in the year 2010 by virtue of Law #216,

and the same was not corrected and/or rectified within the procedures allowed by Law. See

Answer to Complaint, Affirmative Defenses, Paragraphs 8 and 9, at Docket No. 22, Adv.

Proc. 19-00430.

       33. The Defendant was not notified by the Property Registry that the Property was to

be encumbered with mortgage deed number 729, in violation of the Defendant’s right to a

due process. See Defendant’s Unsworn Declaration Under Penalty of Perjury, Exhibit “1”

       34. Plaintiff knew or should have known since the year 2010 that its deed number

729 had been recorded at property 52,552 and not under the Property. See Title Search

Study by Luz Castro Colon, Dated September 1st, 2017, attached as Exhibit “3”.

       35. Plaintiff procured the correction of its defective lien after the entry of the Order

of discharge, incurring in a willful violation of the discharge order under Section 524 of the
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04                 Desc: Main
                         Document Page 9 of 27



                                              9

Code. See Answer to Complaint, Affirmative Defenses, Paragraph 7, at Docket No. 22, Adv.

Proc. 19-00430.

III. Defendant’s Arguments and Legal Grounds

       A. A motion for summary judgment is governed by Rule 7056 FRBP
       which makes Rule 56 applicable to adversary proceedings

       36. Pursuant to Rule 7056 of the Federal Rules of Bankruptcy Procedure (“FRBP”),

Rule 56 of the Federal Rules of Civil Procedure (F.R.Civ.P.) applies in adversary

proceedings.

       37. Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment

should be entered "if the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of law." Fed. R.

Bankr. P. 7056; see also, In re Colarusso, 382 F.3d 51 (1st Cir. 2004), citing Celotex Corp. v.

Catrett, 477 U.S. 317, 322-323 (1986).

       38. "The summary-judgment procedure authorized by Rule 56 is a method for

promptly disposing of actions in which there is no genuine issue as to any material fact or in

which only a question of law is involved." Wright, Miller & Kane, Federal Practice and

Procedure, 3d, Vol 10A, § 2712 at 198. "

       39. The moving party invariably bears both the initial as well as the ultimate burden

in demonstrating its legal entitlement to summary judgment. Adickes v. Kress & Co., 398

U.S. 144, 157 (1970).

       40. A party may not rely upon bare allegations to create a factual dispute but is

required to point to specific facts contained in affidavits, depositions and other supporting
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04                Desc: Main
                         Document Page 10 of 27



                                             10

documents which, if established at trial, could lead to a finding for the moving party. Over

the Road Drivers, Inc. v. Transport Insurance Co., 637 F.2d 816, 818 (1st Cir. 1980).

       41. The moving party has the burden to establish that it is entitled to summary

judgment; no defense is required where an insufficient showing is made. Lopez v.

Corporacion Azucarera de Puerto Rico, 938 F.2d 1510, 1517 (1st Cir. 1991). The nonmoving

party need only oppose a summary judgment motion once the moving party has met its

burden. Adickes, 398 U.S. at 159.

          B. The “constitutive” requirement for a mortgage to be valid.

       42. In Puerto Rico, the requisites, nature and effect of mortgages are set forth in the

Commonwealth’s Civil Code and mortgage law. Soto-Rios v. Banco Popular de Puerto Rico,

662 F.3d 112, 118 (1st Cir. 2011).

       43. Under Puerto Rico Law, every mortgage must satisfy three essential requisites in

order to be validly constituted: (i) secure the fulfillment of a principal obligation; (ii) be

stipulated in a deed and; (iii) it shall be recorded at the Registry of the Property. Puerto

Rico’s Real Estate Registry Act of 2015, 30 L.P.R.A. Section 6084.

       44. The Puerto Rico Civil Code also establishes the “constitutive effect of

recordation” applicable to mortgages, by requiring that the mortgage deed be recorded at

the Registry for the mortgage to be properly constituted and valid. Civil Code of Puerto Rico

of 1930, 31 L.P.R.A. Section 5042.

       45. In a recent Supreme Court of Puerto Rico case it was held that under Article 1774

of the 1930 Civil Code of Puerto Rico (recently amended), the “consitutive effect of

recordation” is a requisite for a mortgage to be valid. See: Haedo Castro v. Roldan Morales,

203 D.P.R. 324, 342 (2019).
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04                Desc: Main
                         Document Page 11 of 27



                                             11

       46. “Without the recording, ’a creditor only has an unsecured personal obligation

regarding the underlying debt’. Soto-Rios v. Banco Popular de Puerto Rico, 662 F.3d 112,

121 (1st Cir. 2011); see also: Roig Commercial Bank v. Dueño, 617 F. Supp. 913, 915 (D.P.R.

1985) (failure to promptly record the mortgage deed turned the promissory note into a

personal obligation, unsecured, solely enforceable against the maker.’) Benavides Posada v.

Banco Popular de Puerto Rico, 574 B.R. 32, (U.S. Bankruptcy Court DPR 2017).

       C. Law No. 216 of Dec. 27, 2010, known as the Act to Streamline the
          Property Registry.

       47. On December 23, 2008, the Plaintiff’s Mortgage Deed Number 729 was filed

(“presentada”) at the Puerto Rico Property Registry, Caguas Section, at asiento 263 diario

1145, personally filed (“presentada”) by a Gerardo Ayala Serrano, at 9:50AM, encumbering

Property Number 52,552.

       48. Pursuant to the entry note (“asiento 263 diario 1145”) made by the Property

Registry concerning the filing (“presentación”) of the Mortgage Deed Number 729, the same

was filed for recordation of a mortgage lien on Property Number 52,552.

       49. As previously stated, the Plaintiff’s Mortgage Deed Number 729 was recorded

under Law No. 216 of Dec. 27, 2010, known as the Act to Streamline the Property Registry,

encumbering Property Number 52,552, a real property located at La Serrania Development

Lot 64 D, pertaining to Israel Alvarez Rodriguez and Maria D. Camacho Velazquez.

       50. Since Property Number 52,552 is not the Property owned by the Defendant, it is

undisputed that as of the date of the filing of the Defendant’s bankruptcy petition, Plaintiff

did not have a valid registered lien on the Property.
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04               Desc: Main
                         Document Page 12 of 27



                                             12

       51. Law 216 was enacted “…to eliminate the backlog, ease the workload at the

Registry and facilitate its modernization, it does not invalidate or leave without effect the

general principles that encompass the system of the registry and Puerto Rico Mortgage Law.

See: In Re Ramos, 493 B.R. 355, 368 (Bkrptcy. D.P.R. 2013).

       52. “…Article 7 of Law 216 establishes that ‘records made in accordance with this Act

shall be deemed to be correct.’ 2010 P.R. Laws No. 216 at 5; 30 L.P.R.A. Section 1826.” In

Re Ramos, 493 B.R. 355, 368 (Bankrptcy. D.P.R. 2013).

       53. “… [any] error shall be corrected pursuant to Act No. 198 of August 8, 1979, as

amended, known as the ‘Mortgage and Property Registry Act’ and the Regulations to

Enforce the Mortgage and Property registry Act, Regulations No. 2674 of July 13, 1980, as

amended or any subsequent Regulations”. In re Ramos, supra, at page 368.

       54. “Law 216 in effect abolished the requirement of having the Registrar to review the

documents (known in Spanish as ‘calificar’) that were pending inscription on or before April

30, 2010. Consequently, none of the registrar will be issuing any notices of defects for

documents that fall under Law 216’s purview”. In re Ramos, supra, at page 368.

       55. In the present case, the Property Registrar proceeded to record Plaintiff’s

mortgage deed number 729 without issuing any notice for defects. However, recordation of

the mortgage deed did not encumber or did not create a lien on the Property, since the

recordation was performed on Property Number 52,552, and not on the Property.

       56. Therefore, once the Defendant/Debtor filed his bankruptcy petition, the

automatic stay and subsequently, the discharge order, prevented Plaintiff from recording its

Mortgage Deed Number 729 in the Registry, which action was done by Plaintiff with the

ultimate purpose of illegally collecting a discharged debt by creating a post-discharge lien
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04             Desc: Main
                         Document Page 13 of 27



                                           13

on the Property in violation of the discharge injunction under Section 524 of the

Bankruptcy Code.

      D. The case of Ortega Ramos v. Banco Popular de Puerto Rico and
     BPPR’s theory of “multiple or simultaneous recordings”

      57. In the case of Ortega Ramos v. Banco Popular de Puerto Rico, Opinion and

Order, Adv. No. 17-00092 (BKT) (May 8, 2018), the Bank’s mortgage deed had been

recorded under the Law No. 216 of Dec. 27, 2010, known as the Act to Streamline the

Property Registry.

      58. In its Opinion and Order, Honorable Bankruptcy Judge Brian K. Tester resolved

that although the Bank’s mortgage deed had been presented and recorded, there was a

material fact creating a defect in the recordation which prevented the Bank from having a

valid recordation of said mortgage deed.

      59. The Court held that “…BPPR’s Mortgage Deed was not properly recorded

pursuant to Puerto Rico Mortgage Law, and therefore, Defendant does not hold a secured

claim”. Opinion and Order, Adv. No. 17-00092, at page 9.

      60. The Ortega Ramos, supra, decision is illustrative and applicable to the situation

presented in the present case. The Ortega Ramos Court considered the facts surrounding

the recordation of the Bank’s deed and concluded that said facts evidenced a defect in its

recordation that invalidated the recordation of the Bank’s mortgage deed.

      61. In the present case, Plaintiff’s mortgage deed number 729 was recorded on

property number 52,552 and as previously stated, as of the date of the filing of the

Defendant’s bankruptcy case the Property was free and clear of any and all liens.

      62. Plaintiff’s contention that its mortgage deed number 729 was also recorded
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04                Desc: Main
                         Document Page 14 of 27



                                             14

on the Property, results in a situation of “multiple or simultaneous recordings” of the same

mortgage deed on two different real properties, which proposition is legally unsustainable.

       63. Therefore, should the Court look into the situation surrounding the recordation

of mortgage deed number 729 on the Property (Ortega Ramos, supra) it is reasonable to

conclude that:

              ---Plaintiff did not have a pending filing (“presentacion”) of its mortgage deed

              729 since the same had been recorded under Law 216 on property Number

              52,552;

              ---although no notice of defects was issued buy the Property Registrar, the

              recorded certified copy of the mortgage deed 729 was returned to the Notary

              Public with a Registry note stating that the same was recorded on Property

              Number 52,552 and neither the Plaintiff nor the Notary Public requested a

              pre-bankruptcy petition correction of the erroneous recordation;

              ---for purposes of the bankruptcy case, Plaintiff’s claim is not a secured claim

              since it did not have a lien or a security on the Property, and being an

              unsecured claim the same was discharged as per the order of discharge

              entered in the bankruptcy case; and

              ---the post-discharge conversion of its unsecured discharged claim into a

              secured claim is a violation of the discharge injunction afforded to the

              Defendant/Debtor in the present case.

       E. The mortgage deed recordation on the Property is an invalid act by the
       Property Registry.

       64. It is undisputed that pursuant to Law No. 216 of Dec. 27, 2010, known as the Act
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04                   Desc: Main
                         Document Page 15 of 27



                                               15

   to Streamline the Property Registry, BPPR’s mortgage deed 729 was recorded at

   property number 52,552.

       65. The procedure to correct this “error” of recording mortgage deed 729 in a

different real property, is provided for in Article 7 of Law No. 216 which states that any

correction of any error in the recordation under this law will be made pursuant to the Real

Property Registry Act formerly known as Property Registry and Mortgage Law of Puerto

Rico, and the Regulations to Enforce the Mortgage and Property Act, Regulation No. 2674

July 13, 1980.

       66. Section 2501 of the Real Property Registry Act, 30 L.P.R.A. Section 2501, any

error made by a Registrar may be rectified as provided for by the Regulations.

       67. Section 2502 of the Real Property Registry Act, 30 L.P.R.A. Section 2502,

provides that an error made by the Registrar when making an entry may be rectified,

provided it does not affect the rights of registered titleholders. In the event the rectification

may affect any rights of titleholders their consent or a judicial resolution ordering the

rectification of the entries shall be required.

       68. In the present case, the rectification made by the Property Registrar when it

recorded the mortgage lien on the Property had to be previously notified to the Defendant

and/or a judicial resolution ordering the rectification was required. The Defendant was not

notified of said correction or rectification and neither id the Property Registrar moved for a

judicial resolution ordering said recordation.

       69. Attached to the present motion is an Unsworn Declaration Under Penalty of

Perjury issued by the Defendant Angel Luis Claudio Diaz, Exhibit “1”, whereby the

Defendant states that he was not notified by the Property Registry nor was he a party to an
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04                Desc: Main
                         Document Page 16 of 27



                                             16

action before a Court concerning the post-discharge creation of a lien on the Property.

       F. The Recent Case of DLJ Mortgage Capital, Inc. v. Garcia Ramos, 2021
       TSPR 66.

       70. On May 14, 2021, the Supreme Court of Puerto Rico issued an Opinion in the

   case

of DLJ Mortgage Capital, Inc. v. Garcia Ramos, 2021 TSPR 66, whereby the Supreme

Court of Puerto Rico (hereinafter “SCPR”) issued an interjurisdictional certification as to

the issue of whether the principle of successive claim of ownership (“tracto”) that requires

the debtor to be listed as a registered owner of its property is a pre-condition to consider a

mortgage deed validly recorded by operation of Law 216.

       71. The SCPR also certified the issue as to whether a recordation validly made under

Law 216 is affected when the owner of the property participated in the events that led to

non-recordation of its vesting deed at the Registry of Property by not correcting the defects

notified by the Registry.

       72. Although the above stated issues as not directly in question in the present case,

the DLJ Mortgage Capital, Inc., supra., case is relevant to the issue herein presented.

       73. In the case of DLJ Mortgage Capital, Inc., supra, the SCPR stated as follows:

              “Finally, it is pertinent to state that recordations (“inscripciones”) performed
              under Law Num. 216-2010 are presumed correct. Art. 7, Law Num. 216-2010,
              30 LPRA sec. 1826. Notwithstanding, this statute provides that, any
              correction of an error, will be done as provided under the Mortgage Law,
              supra, and the General Regulations for the Execution of the Mortgage and
              Property Registry Act, Regulation Num. 2674, Department of Justice, July 9,
              21989, as amended (hereinafter, “Regulation 2674”) or any other ulterior
              regulation. Id.” DLJ Mortgage Capital, Inc., supra, at page 22. (Our
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04                  Desc: Main
                         Document Page 17 of 27



                                              17

              translation.)
       74. Citing the Commentator Luis Rafael Rivera Rivera, the SCPR states as follows:

              “…’once the document is recorded, the entry (“asiento”) is untouchable, and it
              is under the safeguard of the courts. The fact that the Mortgage Law
              authorizes the Registrar to correct errors in certain very particular
              circumstances, that does not mean that he (the Registrar) may adjudicate
              rights. …[A]nd it could not be in any other manner, since this task is for the
              courts.” DLJ Mortgage Capital, Inc., supra, at page 23. (Our translation.)

       75. Therefore, in its Opinion, the SCPR is clear and direct when it states that the

Registrar is not allowed to correct any errors that may affect the rights of interested parties,

specifically a duly registered property owner since that issue must be entertained and

adjudicated by the Courts.

       76. Furthermore, in its Opinion, the SCPR states that “…in those instances where a

rectification (of any error) may affect the rights of the registered owners, Art. 151 of the

Mortgage Law, 30 LPRA sec. 2502, provides that the consent of all affected parties is

required or a judicial resolution ordering the correction of the entry.” DLJ Mortgage

Capital, Inc., supra, at page 25. (Our translation.)

       77. Therefore, reasonable to conclude that in the present case the Property Registry

did not give notice to the Defendant that it was rectifying its error by creating a post-

discharge lien on the Property and/or did not file a Court action to allow the Courts to

adjudicate the correction of the erroneous entry.

       78. Thus, the post-discharge recording of a mortgage lien on the Property is an

invalid action by the Property Registry and since the same was procured by the Plaintiff, the

same is a violation of the discharge injunction in the present case.
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04                 Desc: Main
                         Document Page 18 of 27



                                              18

       D. Plaintiff’s failure to procure a valid recordation of its mortgage deed.

       79. Up to the year 2008, there was a high volume of transactions pending which

created a delay at the Property Registry of Puerto Rico for the handling of documents

pending recordation.

       80. In order to attend to this situation at the Property Registry, in the year 2010, Law

No. 216 of Dec. 27, 2010, known as the Act to Streamline the Property Registry came into

effect which allowed the Property Registry to automatically register pending documents

before the Registry.

       81. “The delay in the recordation process impedes the mortgage ‘loans from having

actual guarantees, which renders access to capital and consequently, economic growth

more difficult’. Law 216 Statement of Motives, 2010 P.R. Laws No. 216 at 2; Sanchez

Diaz v. Estado Libre Asociado de Puerto Rico, 181 D.P.R. 826-827 (2011).

       82. The delay also ‘jeopardizes the legal process regarding real property and impairs

the rights of citizens.’ Law 216’s Statement of Motives. As a result of this situation, Law 216

passed as a temporary measure.” Ramos v. Banco Popular de Puerto Rico, 493 B.R. 355,

367 (D. Puerto Rico 2013).

       83. In the present case, after the Plaintiff’s mortgage deed 729 was recorded, the

Property Registry gave notice to the Plaintiff, through its Notary Public Luis E. Mejia

Rivera, that its Mortgage Deed Number 729 had been recorded and that the Notary Public

was allowed to withdraw the duly recorded certified copy of the mortgage deed, which

contains the recording information.

       84. Thus, the Plaintiff knew or should have known that its mortgage deed was

defective and that the same had been incorrectly recorded in property number 52,552.
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04                Desc: Main
                         Document Page 19 of 27



                                              19

         85. The lack of recordation of mortgage deed number 729 on the Property for more

than eight years cannot be attributable to a record “…devoid of any suggestion that the

documents were defective in any manner or that Banco Popular bears any responsibility for

the lengthy delay.” Soto-Rios v. Banco Popular de Puerto Rico, 662 F.3d 112, 122 (1st Cir.

2011).

         86. On the other hand, should Plaintiff had taken all the necessary steps in its

power to effectuate due recording of its mortgage deed number 729 on the Property, it is

reasonable to state that its mortgage deed number 729 would have been duly recorded as of

the date of the Defendant’s bankruptcy petition.

         87. In the recent case of DLJ Mortgage Capital, Inc., supra, the Supreme Court of

Puerto Rico was presented with the issue of whether or not a property owner that had not

taken the steps to correct a defect in the recordation of a mortgage deed would prevent the

registry owner to question the validity of said recordation.

         88. As to this issued, the Supreme Court of Puerto Rico stated as follows:

                “…the fact that the registry owner did not correct the notified defects, does
                not alter or change the fact that - - in the present case - - the correction
                presumption was refuted. (27)”. DLJ Mortgage Capital, Inc., supra, at page
                33.
                “Particularly, when arguably the original mortgage creditor contributed to the
                undoing of the successive claim of ownership (“tracto”). DLJ Mortgage
                Capital, Inc., supra, at page 33, Footnote 27.

         89. In the present case, the facts surrounding the recordation in the Property of

Plaintiff’s mortgage deed number 729 demonstrate that Plaintiff did not have a valid

mortgage lien on the Property as of the date of the filing of the bankruptcy case.
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04                Desc: Main
                         Document Page 20 of 27



                                             20

       90. Furthermore, Plaintiff’s post-discharge acts procuring the imposition of a

mortgage lien on the Property results in a willful violation of the discharge injunction under

11 U.S.C. Section 524(a).

   F. The Defendant/Debtor denies and objects to allegations of fraudulent
   conduct against him by BPPR.

       91. The Defendant is the Debtor in Bankruptcy Case Number 17-03532, ESL7

filed on May 19, 2017 at the Bankruptcy Court for the District of Puerto Rico.

      92. The Defendant Claudio-Diaz is an “honest debtor”.

      93. As of the date of the filing the Defendant’s bankruptcy petition, his attorney

requested and obtained a Title Report issued by Luz Castro Colon, dated May 19, 2017,

which states that the Property was free and clear of liens and encumbrances. Attached is

copy of said Title Report dated May 19, 2017, marked as Exhibit “2”.

     94. Since as of the date of filing his Chapter 7 case the Defendant had become aware

that the Property was free and clear of liens and encumbrances, the Defendant listed

Plaintiff as an unsecured claim and all pertinent information submitted with the Chapter 7

Petition, Schedules, Means Test, Statement of Financial Affairs, correctly related the

information resulting from the Property Registry as to his real property and creditors.

     95. A copy of aforementioned Title Report dated May 19, 2017, was sent to the

Interim Trustee Wigberto Lugo Mender, Esq.

       96. At the 341 meeting of creditors held on June 28, 2017, the Trustee and the

Defendant/Debtor discussed the situation surrounding the Property and the lack of liens

and encumbrances on the Property as it appeared from the Property Registry.

       97. The Trustee’s Report After Meeting of Creditors, Docket No. 8, reflects that no
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04                Desc: Main
                         Document Page 21 of 27



                                              21

creditors were present at said 341 meeting.

       98. On July 18, 2017, Plaintiff filed a Motion for Relief From Stay, Docket No.

10, attaching a copy of a Title Report to evidence its perfection of security.

       99. The above-mentioned Title Study dated June 22, 2017, submitted as evidence

by Plaintiff, reflects that the mortgage deed number 729 did not appear filed or recorded at

the Property Registry for the Property. Docket No. 10, Pages 40-41.

       100. The Defendant as the Debtor in the above captioned bankruptcy case submitted

accurate information, full disclosure of his [the Debtor’s] assets and creditors, submitting

evidence of his financial situation to the Bankruptcy Court, to the Interim Trustee and to all

creditors and parties in interest in said case.

V. Conclusion and prayer for relief

       101. In the present case, the facts surrounding the recordation at the Property

Registry of Plaintiff’s mortgage deed number 729 are to be taken into consideration by the

Court to determine whether or not the Plaintiff holds a mortgage lien encumbering the

Property.

       102. The situation which this case presents to the Court based on the factual evidence

surrounding the Plaintiff’s post-discharge recording of its mortgage deed number 729 at the

Registry, denies Plaintiff’s allegations that said post-discharge recordation is sufficient to

hold that it has a valid pre-petition lien on the Property.

       103. The Defendant respectfully requests the Court to declare the following:

              ---that Plaintiff did not have a pending filing (“presentacion”) of its mortgage

              deed 729 since the same had been recorded under Law 216 on property

              Number 52,552;
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04                Desc: Main
                         Document Page 22 of 27



                                             22

              ---although no notice of defects was issued buy the Property Registrar, the

              recorded certified copy of the mortgage deed 729 was returned to the Notary

              Public with a Registry note stating that the same was recorded on Property

              Number 52,552 and neither the Plaintiff nor the Notary Public requested a

              pre-bankruptcy petition correction of the erroneous recordation;

              ---for purposes of the bankruptcy case, Plaintiff’s claim is not a secured claim

              since it did not have a lien or a security on the Property, and being an

              unsecured claim the same was discharged as per the order of discharge

              entered in the bankruptcy case; and

              ---the post-discharge conversion of its unsecured discharged claim into a

              secured claim is a violation of the discharge injunction afforded to the

              Defendant/Debtor in the present case.

       104. Defendant is entitled to Summary Judgment as a matter of law because there is

no genuine controversy as to the material facts of the case and the applicable law and

jurisprudence.

       WHEREFORE, Defendant/Debtor Angel Luis Claudio Diaz respectfully requests

this Honorable Court to enter judgment granting the foregoing motion for summary

judgment, in the above captioned adversary proceeding.

I CERTIFY that on this same date a copy of this motion was filed with the Clerk of the

Court using the CM/ECF filing system which will send notice of same to: the Chapter 7

Trustee, Wigberto Lugo Mender, Esq.; Juan C. Salichs Pou, Esq., Salichs Pou & Associates

PSC, Counsel for Plaintiff Banco Popular de Puerto Rico; I also certify that a copy of this

motion was sent via US Mail to the Defendant: Angel Luis Claudio Diaz, HC 08 Box 39890
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04   Desc: Main
                         Document Page 23 of 27



                                      23

Caguas PR 00725.

RESPECTFULLY SUBMITTED. In San Juan, Puerto Rico, this 31st day of May, 2021.

                        /s/ROBERTO FIGUEROA CARRASQUILLO
                        USDC # 203614
                        RFIGUEROA CARRASQUILLO LAW OFFICE PSC
                        ATTORNEY FOR the DEFENDANT/DEBTOR
                        ANGEL LUIS CLAUDIO DAIZ
                        PO BOX 186 CAGUAS PR 00726
                        TEL. 787-744-7699; 787-963-7699
                        EMAIL: rfc@rfigueroalaw.com
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04   Desc: Main
                         Document Page 24 of 27
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04   Desc: Main
                         Document Page 25 of 27
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04   Desc: Main
                         Document Page 26 of 27
Case:19-00430-ESL Doc#:49 Filed:05/31/21 Entered:05/31/21 10:38:04   Desc: Main
                         Document Page 27 of 27
